Cite as 2017 Ark. App. 320

                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CR-16-670


DALANA RENEE PHILLIPS                           Opinion Delivered   May 17, 2017
                    APPELLANT
                                                APPEAL FROM THE CRAWFORD
                                                COUNTY CIRCUIT COURT
V.                                              [NO. 17CR-12-318, 17CR-13-138]

                                                HONORABLE GARY COTTRELL,
                                                JUDGE
STATE OF ARKANSAS
                                APPELLEE        REVERSED AND REMANDED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Dalana Phillips challenges the sentencing order of the Crawford County

Circuit Court that revoked her probation, sentenced her to the Arkansas Department of

Correction, and ordered her to pay restitution. Her sole argument on appeal is that the

circuit court erred in ordering restitution following her revocation, and the State concedes

error on this point. We reverse and remand.

       The procedural history of this matter is straightforward. In 2013, Phillips entered a

guilty plea to one count of commercial burglary (Count I), one count of theft of property

(Count II), one count of theft by receiving (Count III), and one count of possession of drug

paraphernalia (Count IV). She was sentenced to thirty-six months’ probation. Her conditions

of probation included the terms that she must not commit a criminal offense punishable by

imprisonment and that she pay fines, fees, and court costs.
                                   Cite as 2017 Ark. App. 320

          Later in 2013, the State petitioned to revoke Phillips’s probation. Phillips pleaded

guilty to the petition and was sentenced to two years in a regional correctional facility (RCF)

plus ten years’ suspended imposition of sentence (SIS) on Count I, a concurrent two-year

RCF sentence plus eight years’ SIS on Count II, and concurrent six years’ SIS on Counts III

and IV. Phillips was released from RCF in October 2015.

          In January 2016, the State filed another petition to revoke, alleging that Phillips had

passed a forged check at Wal-Mart and had failed since August 2015 to make payments

toward the fines, fees, and court costs that had been ordered as part of her original probation.

The circuit court found that the State had proved by a preponderance of the evidence that

Phillips had violated the terms and conditions of her SIS by forging and passing the check

and by failing to keep up with her court-ordered payments. The court therefore revoked

Phillips’s SIS and sentenced her to a term of years in the Arkansas Department of Correction,

followed by another period of SIS.1

          In addition to the prison sentence, however, the circuit court also ordered Phillips to

pay $447.11 in restitution within ninety days of her release from prison.2 Phillips objected

to the order of restitution, but the court nonetheless included restitution as part of her

sentence. Phillips filed a timely notice of appeal, and she now argues that the circuit court

erred in ordering her to pay restitution based on the forged check. We agree.



          1
          Phillips does not challenge the sufficiency of the evidence supporting the revocation
itself.
          2
          The amount of restitution was based on the value of the check passed at Wal-Mart.

                                                 2
                                   Cite as 2017 Ark. App. 320

       In the instant case, the circuit court’s finding by a preponderance of the evidence that

Phillips had passed the forged check was sufficient to revoke her SIS. See, e.g., Daffron v.

State, 2016 Ark. App. 485, 505 S.W.3d 209 (standard of review for revoking SIS). The court

erred, however, in sentencing her to pay restitution. Arkansas Code Annotated section 5-4-

205(a)(1) provides that “[a] defendant who is found guilty or who enters a plea of guilty or

nolo contendere to an offense may be ordered to pay restitution.” Restitution is thus, by

statute, connected with an adjudication of guilt. This makes sense because the goal of

restitution is to make a victim whole with respect to the financial injury suffered as a result

of the crime committed. This court has held that it is error for a court to order a defendant

to pay restitution for offenses with which he or she has not been charged or to which he or

she did not plead guilty or no contest. Bogard v. State, 2014 Ark. App. 700, 450 S.W.3d 690;

Simmons v. State, 90 Ark. App. 273, 205 S.W.3d 194 (2005); Fortson v. State, 66 Ark. App.
225, 989 S.W.2d 553 (1999). In Simmons, we reversed a restitution order, noting that “even

a preponderance standard does not allow the State . . . to allege that the victim is entitled to

recover based on additional conduct [with] which the defendant has not been charged. If the

State believes that it can prove appellant stole the additional items, it must first obtain a

conviction related to those charges, and then seek restitution based on that conviction.” Simmons, 90
Ark. App. at 279, 205 S.W.3d at 198 (emphasis added).

       In Arkansas, sentencing is entirely a matter of statute. Valencia v. State, 2016 Ark. App.
176 (citing Walden v. State, 2014 Ark. 193, 433 S.W.3d 864). Sentencing may not be other




                                                 3
                                 Cite as 2017 Ark. App. 320

than in accordance with the statute in effect at the time of the commission of the crime.

Heard v. State, 2014 Ark. App. 674. When the law does not authorize the particular sentence

pronounced by the trial court, that sentence is unauthorized and illegal, and the case must

be reversed and remanded. Id. Here, the sentence of restitution was not authorized. The

circuit court therefore erred in ordering Phillips to pay restitution. As noted above, the State

concedes error in this case. We therefore reverse the circuit court’s order of restitution and

remand for entry of a sentencing order consistent with this opinion.

       Reversed and remanded.

       VIRDEN and MURPHY, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                               4